         Case 1:19-cr-00058-LGS Document 119 Filed 07/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - x
UNITED STATES OF AMERICA      :
                                              ORDER
              - v. –                :
                                              19 Cr. 58 (LGS)
LUIS-ANGEL RIVERA                   :

                  Defendant.        :

- - - - - - - - - - - - - - - x


             WHEREAS, with the defendant’s consent, his guilty plea

allocution was made before a United States Magistrate Judge on

August 9, 2019;

             WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

             WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;

             IT IS HEREBY ORDERED that the defendant’s guilty plea is

accepted.

SO ORDERED:

Dated:       New York, New York
             July 13, 2020
